13-2899
     United States v. Reese

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 9th day of June, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       United States of America,
13                Appellee,
14
15                    -v.-                                               13-2899
16
17       John Reese,
18                Defendant-Appellant.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        Lisa A. Peebles (James P. Egan,
22                                             on the brief), Federal Public
23                                             Defender, Syracuse, New York, on
24                                             submission.
25
26       FOR APPELLEES:                        Paul D. Silver (Lisa M.
27                                             Fletcher, on the brief), for
28                                             Richard S. Hartunian, United

                                                  1
 1                              States Attorney for the Northern
 2                              District of New York, Albany,
 3                              New York, on submission.
 4
 5        Appeal from a judgment of the United States District
 6   Court for the Northen District of New York (Hurd, J.).
 7
 8        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 9   AND DECREED that the judgment of the district court be
10   AFFIRMED.
11
12        John Reese appeals from the judgment of the United
13   States District Court for the Northen District of New York
14   (Hurd, J.), revoking Reese’s supervised release and
15   sentencing him to 9 months’ imprisonment, followed by a life
16   term of supervised release. Reese challenges the imposition
17   of lifetime supervised release on the grounds that the court
18   (1) failed to adequately explain the reason for the sentence
19   and (2) abused its discretion. We assume the parties’
20   familiarity with the underlying facts, the procedural
21   history, and the issues presented for review.
22
23   1.   Reese’s claim that the district court did not
24   adequately explain the reasons for his sentence, raised for
25   the first time on appeal, is reviewed for plain error.
26   United States v. Alvarado, 720 F.3d 153, 157 (2d Cir. 2013).
27
28        The district court, “at the time of sentencing, shall
29   state in open court the reasons for its imposition of the
30   particular sentence.” 18 U.S.C. § 3553(c). “Where, as
31   here, the sentence concerns a violation of supervised
32   release and the ultimate sentence is within the recommended
33   range, compliance with the statutory requirements can be
34   minimal.” United States v. Cassesse, 685 F.3d 186, 192 (2d
35   Cir. 2012). Upon review of the record, the district court
36   sufficiently explained that the violation occurred less than
37   one year after Reese’s release from prison, Reese had “lied
38   on a number of occasions,” and Reese “refus[ed] to accept
39   the situation.” A-122.
40
41   2.   Reese argues that the district court abused its
42   discretion in imposing supervised release for life because
43   this term far exceeded the statutory maximum prison term
44   authorized for the underlying offense.
45
46        We review a sentence imposed for violating a condition
47   of supervised release under “the same standard as for

                                  2
 1   sentencing generally: whether the sentence imposed is
 2   reasonable.” United States v. McNeil, 415 F.3d 273, 277 (2d
 3   Cir. 2005). We “set aside a district court’s substantive
 4   determination only in exceptional cases where the trial
 5   court’s decision cannot be located within the range of
 6   permissible decisions.” United States v. Cavera, 550 F.3d
 7   180, 189 (2d Cir. 2008) (en banc) (internal quotation marks
 8   and emphasis omitted).
 9
10        A life term of supervised release has been found
11   reasonable where, as here, such a term was “recommended
12   under the Sentencing Guidelines.” United States v. Hayes,
13   445 F.3d 536, 537 (2d Cir. 2006) (noting that such a
14   recommendation supports, but does not necessitate, a
15   determination of reasonableness). Moreover, “[d]istrict
16   courts are permitted . . . to hedge against a relatively
17   lenient term of imprisonment by imposing a longer term of
18   supervised release.” United States v. Leon, 663 F.3d 552,
19   556 (2d Cir. 2011), cert denied, 132 S. Ct. 1777 (2012)
20   (quotation marks and original brackets omitted). Here,
21   Judge Hurd considered imposing the statutory maximum prison
22   term of two years because Reese had violated the terms of
23   his supervised release in his first year out of prison,
24   Reese displayed a defiant attitude while under supervision,
25   and Reese had been untruthful about his conduct. However,
26   after considering Reese’s mitigating circumstances, the
27   district court imposed a within-Guidelines sentence of nine
28   months’ imprisonment followed by a life term of supervised
29   release. This sentence was reasonable and within the
30   court’s discretion.
31
32        For the foregoing reasons, and finding no merit in
33   Reese’s other arguments, we hereby AFFIRM the judgment of
34   the district court.
35
36                              FOR THE COURT:
37                              CATHERINE O’HAGAN WOLFE, CLERK
38




                                  3